Opinion issued April 27, 2017




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-01015-CV
                          ———————————
              ALLIED COLLISION CENTER INC., Appellant
                                      V.
                       EWEMADE OZIGBO, Appellee


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-37834


                         MEMORANDUM OPINION

      Allied Collision Center Inc. filed a notice of appeal attempting to appeal

from the trial court’s September 1, 2015 judgment, which awarded “costs and

attorney’s fees as allowed by law” but did not award a specific dollar amount of
costs or attorney’s fees. Because we conclude that the judgment is interlocutory,

we dismiss this appeal for want of jurisdiction.

      This court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See CMH Homes v. Perez,

340 S.W.3d 444, 447–48 (Tex. 2011). “A judgment is final for purposes of appeal

if it disposes of all pending parties and claims in the record, except as necessary to

carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). One reason why an order may not constitute a final judgment for these

purposes is if it fails to resolve a request for attorney’s fees. E.g., Farm Bureau

Cty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 162 (Tex. 2015) (per curiam). The

judgment that Allied Collision Center seeks to appeal is neither a final judgment,

nor does it give rise to an interlocutory appeal authorized by statute.

      We abated the appeal to afford the trial court an opportunity to clarify and

modify its order to make it final. The trial court has not amended the judgment. We

notified Allied Collision Center that the appeal could be dismissed unless it timely

filed a response demonstrating this court’s jurisdiction over the appeal. See TEX. R.

APP. P. 42.3(a), 43.2(f). Allied Collision Center did not respond.

      Because the appealed judgment is not final, we dismiss this appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).




                                           2
                                PER CURIAM


Panel consists of Justices Massengale, Brown, and Huddle.




                                       3